Order granting plaintiff’s motion for alimony and counsel fee modified by reducing the alimony to twenty dollars a week, and as so modified affirmed, without costs. *690Order on defendant’s motion addressed to the form of the complaint, in so far -as it declines to make the complaint more definite and certain and to strike out paragraph “ second,” affirmed, with ten dollars costs and disbursements. Appeal from order denying motion for reargument dismissed. No opinion. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.